Exhibit 10.4

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

ON Semiconductor Corporation, a Delaware Corporation, (“Company”) hereby grants
to «NAME» (“Grantee”), a Participant in the ON Semiconductor Corporation Amended
and Restated Stock Incentive Plan, as amended from time-to-time (“Plan”), a
Restricted Stock Units Award (“Award”) for Units (“Units”) representing shares
of the common stock of the Company (“Stock”). This agreement to grant Stock
Units (“Grant Agreement”) is made effective as of the      day of         ,
20     (“Grant Date”).

RECITALS

A. The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain employees, officers, and non-employee Directors of, and
Consultants to, the Company and to enhance the ability of the Company to
attract, retain and motivate individuals upon whose judgment, interest and
special effort the successful conduct of the Company’s operation is largely
dependent.

B. Under the Plan, the Board has delegated its authority to administer the Plan
to the Compensation Committee of the Board (“Committee”).

C. The Committee has approved the granting of Units to the Grantee pursuant to
the Plan to provide an incentive to the Grantee to focus on the long-term growth
of the Company.

D. To the extent not specifically defined herein or in the Grantee’s Employment
Agreement dated                     , (“Employment Agreement”), all capitalized
terms used in this Grant Agreement shall have the meaning set forth in the Plan
unless a contrary meaning is set forth in the Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. The Company hereby grants to the Grantee a Restricted Stock
Units Award for          Units, representing the right to receive the same
number of shares of the Company’s Stock, subject to the terms and conditions in
this Grant Agreement. This Award is granted pursuant to the Plan and its terms
are incorporated by reference.

2. Vesting of Units. The Units will vest in accordance with the schedule below,
subject to paragraph 3 hereof and the Plan:

2.1 [33 1/3% of the Units will vest on [the first anniversary of the Grant Date]
[             , 20    ];



--------------------------------------------------------------------------------

2.2 An additional [33 1/3% of the Units will vest on [the second anniversary of
the Grant Date] [             , 20    ]; and

2.3 The final [33 1/3% of the Units will vest on [the third anniversary of the
Grant Date] [             , 20    ].]

3. Termination of Employment or Services.

3.1 General. Subject to the provisions of paragraph 3.2 below, if the Grantee
terminates employment with the Company for any reason (including upon a
termination for Cause), or otherwise ceases to perform services for the Company,
any Units that are not vested under the schedule in paragraph 2 above will be
canceled and forfeited as of the date of termination of employment or service.

3.2 Change in Control. In the event the Company terminates the Grantee’s
employment or services without Cause (including a deemed termination for Good
Reason, if applicable for this Grantee) or terminates Grantee’s services within
two (2) years following a Change in Control, then the unvested portion of the
Units shall become immediately vested.

4. Time and Form of Payment. Subject to the provisions of this Grant Agreement
and the Plan, as the number of Units vest under paragraph 2 or under paragraph 3
above, as the case may be, the Company will deliver to the Grantee the same
number of whole shares of Stock, rounded up or down. Notwithstanding the
preceding, the Company must deliver the shares within 15 days of the applicable
Vesting Date.

5. Nontransferability. The Units granted by this Grant Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Article 13 of the Plan.

6. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Grant Agreement the number and class of shares of stock
into which each outstanding share of Stock shall be so exchanged, all as set
forth in Section 5.3 of the Plan.

7. Delivery of Shares. No shares of Stock shall be delivered under this Grant
Agreement until (i) the Units vest in accordance with the schedule set forth in
paragraph 2 above or pursuant to paragraph 3 above, as the case may be;
(ii) approval of any governmental authority required in connection with the
Grant Agreement, or the issuance of shares thereunder, has been received by the
Company; (iii) if required by the Committee, the Grantee has delivered to the
Company documentation (in form and content acceptable to the Company in its sole
and absolute discretion) to assist the Company in concluding that the issuance
to the Grantee of any share of Stock under this Grant Agreement would not
violate the Securities Act of 1933 or any other



--------------------------------------------------------------------------------

applicable federal or state securities laws or regulations; (iv) the Grantee has
complied with paragraph 13 below of this Grant Agreement in order for the proper
provision for required tax withholdings to be made; and (v) the Grantee
has executed and returned this Grant Agreement to the Company (which, in the
case of a Grant Agreement provided to the Grantee in electronic format, requires
that the Grantee click the “ACCEPT” button). This Grant Agreement must be
executed no later than the date preceding the first vesting date (described in
Section 2 of this Grant Agreement).

8. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

9. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to nonvested Units until the Units become vested
and the Company issues shares of Stock to the Grantee.

10. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Grant
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Grantee by the Company or an Affiliate, or upon deposit in the
U.S. Post Office or foreign postal service, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the current address on file with the Company or at such other address
as such party may designate in writing from time-to-time to the other party.

10.1 Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, a grant notice, this Grant Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Grantee electronically. In
addition, the Grantee may deliver electronically any grant notice and this Grant
Agreement to the Company or to such third party involved in administering the
Plan as the Company may designate from time-to-time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

10.2 Consent to Electronic Delivery. The Grantee acknowledges that the Grantee
has read paragraph 10.1 above of this Grant Agreement and consents to the
electronic delivery of the Plan documents and any grant notice, as described in
paragraph 10.1. The Grantee acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Grantee by contacting the Company by telephone or in writing.



--------------------------------------------------------------------------------

11. Administration. This Grant Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan and decisions of the majority of the
Committee with respect thereto and to this Grant Agreement shall be final and
binding upon the Grantee and the Company. In the event of any conflict between
the terms and conditions of this Grant Agreement and the Plan, the provisions of
the Plan shall control.

12. Continuation of Employment or Services. This Grant Agreement shall not be
construed to confer upon the Grantee any right to continue employment with, or
to provide services to, the Company and shall not limit the right of the
Company, in its sole and absolute discretion, to terminate the employment or
services of the Grantee at any time.

13. Responsibility for Taxes and Withholdings. Regardless of any action the
Company or the Grantee’s actual employer (“Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units, including the
grant of the Units, the vesting of Units, the conversion of the Units into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee has become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and unless otherwise
provided by the Committee prior to the vesting of the shares, the Grantee
authorizes the Company or the Employer, or their respective agents, to withhold
all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; (ii) withholding from proceeds of the sale of shares of
Stock acquired upon vesting/settlement of the Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization); or (iii) personal check or other cash
equivalent acceptable to the Company.

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Stock as described herein, for tax purposes, the Grantee
shall be deemed to have been issued the full number of shares of Stock subject
to the Award, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

14. Amendments. This Grant Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

15. Integrated Agreement. Any grant notice, this Grant Agreement and the Plan
shall constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
this Grant Agreement shall survive any settlement of the Award and shall remain
in full force and effect.

16. Severability. If one or more of the provisions of this Grant Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Grant Agreement to be
construed so as to foster the intent of this Grant Agreement and the Plan.



--------------------------------------------------------------------------------

17. Counterparts. Any grant notice and this Grant Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18. Governing Law and Venue. This Grant Agreement shall be interpreted and
administered under the laws of the State of Delaware.

For purposes of litigating any dispute that arises under this grant or this
Grant Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Arizona, agree that such litigation shall be conducted in the
courts of Maricopa County, Arizona, or the federal courts for the United States
for the District of Arizona, where this grant is made and/or to be performed.

19. Other. The Grantee represents that the Grantee has read and is familiar with
the provisions of the Plan and this Grant Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

20. Section 409A Compliance. Section 409A of the Code imposes an additional 20%
tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Grant Agreement could be considered to be
payments under a “non-qualified deferred compensation plan.” The additional 20%
tax and interest do not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section 409A.
The Company believes, but does not and cannot warrant or guaranty, that the
payments due pursuant to this Grant Agreement qualify for the short-term
deferral exception to Section 409A as set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding anything to the contrary in this Grant
Agreement, if the Company determines that neither the short-term deferral
exception nor any other exception to Section 409A applies to the payments due
pursuant to this Grant Agreement, to the extent any payments are due on the
Grantee’s termination of employment, the term “termination of employment” shall
mean “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h). In addition, if Grantee is a “specified employee” (as
defined in Treasury Regulation Section 1.409A-1(i)) and any payments due
pursuant to this Grant Agreement are payable on the Grantee’s “separation from
service,” then such payments shall be paid on the first business day following
the expiration of the six month period following the Grantee’s “separation from
service.” This Grant Agreement shall be operated in compliance with Section 409A
or an exception thereto and each provision of this Grant Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or to qualify
for an applicable exception. The Grantee remains solely responsible for any
adverse tax consequences imposed upon the Grantee by Section 409A.

21. Confidentiality. The Grantee acknowledges and agrees that the terms of this
Grant Agreement are considered proprietary information of the Company. The
Grantee hereby agrees that Grantee shall maintain the confidentiality of these
matters to the fullest extent permitted by law and shall not disclose them to
any third party. If the Grantee violates this confidentiality provision, without
waiving any other remedy available, the Company may revoke this Award without
further obligation or liability, and the Grantee may be subject to disciplinary
action, up to and including the Company’s termination of the Grantee’s
employment for Cause.

22. Appendix. Notwithstanding any provisions in this Grant Agreement, the grant
of the Units shall be subject to any special terms and conditions set forth in
any appendix (or any appendices) to this Grant Agreement for the Grantee’s
country (the “Appendix”). Moreover, if the Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Grant Agreement.

23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Units and
on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.



--------------------------------------------------------------------------------

[Alt 1 — IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be
signed by its duly authorized representative and the Grantee has signed this
Grant Agreement as of the date first written above.]

[Alt 2 — IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be
electronically signed by its duly authorized representative and the Grantee, by
clicking the “ACCEPT” button, has hereby electronically accepted and
acknowledged as of the date first written above this Grant Agreement and its
underlying Award subject to all of their terms and conditions.]

 

ON SEMICONDUCTOR CORPORATION

By:

 

 

GRANTEE

By:

 

 